                 Case 2:20-po-00015-EFB Document 9 Filed 04/29/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CHRISTOPHER S. HALES
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-po-00015 EFB
12                           Plaintiff,                   STIPULATION AND [Proposed] ORDER TO
                                                          CONTINUE STATUS CONFERENCE
13               v.
                                                          DATE: May 11, 2020
14   JAIME CUELLAR,                                       TIME: 10:00 a.m.
                                                          COURT: Hon. Edmund F. Brennan
15                           Defendant.
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.        By previous order, this matter was set for status on May 11, 2020.

21          2.        By this stipulation, defendant now moves to continue the status conference until July 27,

22 2020, at 10:00 a.m.

23          3.        The government does not object to the continuance.

24          4.        The sole charge in this case is a Class B misdemeanor. Therefore the Speedy Trial Act

25 does not apply and no exclusion of time is necessary.

26 ///

27 ///

28 ///

      STIPULATION AND [PROPOSED] ORDER TO CONTINUE         1
      STATUS CONFERENCE
             Case 2:20-po-00015-EFB Document 9 Filed 04/29/20 Page 2 of 2


 1        IT IS SO STIPULATED.

 2
     Dated: April 27, 2020                               MCGREGOR W. SCOTT
 3                                                       United States Attorney
 4
                                                         /s/ CHRISTOPHER S. HALES
 5                                                       CHRISTOPHER S. HALES
                                                         Assistant United States Attorney
 6

 7
     Dated: April 27, 2020                               HEATHER WILLIAMS
 8                                                       Federal Defender
 9
                                                         /s/ LINDA ALLISON
10                                                       LINDA ALLISON
11                                                       Counsel for Defendant
                                                         JAIME CUELLAR
12                                                       (Approved via email 4/27/2020)

13

14

15                                         [PROPOSED] ORDER

16        IT IS SO ORDERED this 28th day of April, 2020.

17

18

19                                                  THE HONORABLE EDMUND F. BRENNAN
                                                    UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER TO CONTINUE    2
     STATUS CONFERENCE
